                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               GREENEVILLE DIVISION
   UNITED STATES OF AMERICA,           )
                                       )
             Plaintiff,                )                2:20-CR-65
                                       )
       vs.                             )
                                       )
                                       )
  EMORY Q. JACKSON,
                                       )
                                       )
             Defendant
                                       )



                                           ORDER

         Defendant has filed a Sealed Motion in Limine [Doc. 98]. An evidentiary hearing on this

  motion will be held before the undersigned on Tuesday, August 10, 2021 at 9:00 a.m.

         Defendant’s presence is REQUIRED.

        SO ORDERED:

                                             /s Cynthia Richardson Wyrick
                                             United States Magistrate Judge




Case 2:20-cr-00065-JRG-CRW Document 99 Filed 08/04/21 Page 1 of 1 PageID #: 330
